Title: From Thomas Jefferson to James Pleasants, 22 November 1824
From: Jefferson, Thomas
To: Pleasants, James


Dear Sir
Monto
Nov. 22. 24.
Mr Ritchie some time ago requested me to send you the Report of the Visitors of the University with the documents as early as I could in the hope that you would permit him to print it in time to lay it earlier on the table of the legislature. It has not been in my power to do it till now it accompanies therefore this letter  you will percieve in it an intimation that I am to communicate to you by letter such information subseqt to the date of the report as may be material. I must reserve compliance with this to the latest moment allowable because I expect daily to be able to announce the arrival of the professors engaged by mr Gilmer who is himself arrived at N.Y. and detained there by sickness.  you shall receive that letter in time to give it in with the Report on the 1st day of the session. Accept the assurance of my great respect & esteemTh: J.